Mr. Presiding Justice Boggs delivered the opinion of the Court. The appellant, upon the verdict of a jury, was adjudged guilty of assault and battery and sentenced to pay a fine of 810, and the costs of the prosecution. While there is a conflict in the evidence, yet it can not be said but that the jury were warranted in finding that the appellant seized the prosecuting witness twice by the right shoulder while in anger, saying at the same time s “ I will mash your month." The court, at the instance of the people, instructed the jury as follows: “ The court further instructs the jury that if they believe, beyond a reasonable doubt, from the evidence, that the defendant, in anger, laid his hand on Stephen Grant, or in any manner took hold of him in anger, then the defendant would be guilty of an assault and battery, and the jury should so find.” This is complained of as error. The argument in support of the complaint is that an assault and battery is a completed assault and includes all the elements of an assault; that an assault under the statute is an attempt, coupled with a present ability to commit a violent injury on the person of another, and that assault and battery can not be committed if no violent injury is shown. We think assault and assault and battery are separate and distinct offenses under the statute. The latter offense is defined by the statute to be the unlawful beating of another. It is urged that no unlawful beating was proven in the case at bar, and that the instruction complained of directed the jury that the offense was complete if the appellant laid his hand on the prosecuting witness in anger, which it is insisted is in no sense a “ beating.” ■ We think no distinction is tobe drawn between the meaning to be given the words “ unlawful beating ” as used in the statute, and that given the word battery at the common law. The latter word is defined by Blackstone to mean the unlawful beating of another. 3 Blaclcstone’s Com. 120. At the common law the least touching of the person of another in anger was a battery, for, as it is said, the law can not draw the line between different degrees of violence, and therefore totally prohibits the lowest stage of it. Bus-sell on Crimes, 1020; 1 Amer. and Eng. Ency. of Law, p. 783; Bishop on CriminalLaw, Sec. 72. If the views we have expressed are correct, the instruction was proper and no error occurred. The judgment is affirmed.